DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing 
a method […] comprising:
obtaining a plurality of videos of a body of a person, the plurality of videos including a first video of the person from a first perspective […] during a time period, and a second video of the person from a second perspective, different from the first perspective […] during the time period;
estimating a three dimensional (3D) pose of the person based on the plurality of
videos without depending on any marker on the person, the estimating comprising obtaining a set of 3D body joints;
obtaining an animation of motion of the set of 3D body joints that corresponds to
motion of the person during the time period;
performing an analysis of the motion of the set of 3D body joints; and
indicating a rehabilitation evaluation result of the analysis or a rehabilitation training suggestion, based on the analysis […].

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a processor, cameras, a display or a speaker, executing process in “real-time”, memory, and/or a computer-readable medium, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a processor, cameras, a display or a speaker, executing process in “real-time”, memory, and/or a computer-readable medium, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 in Applicant’s specification. 
	
	
	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20170243346 A1 by Hall et al (“Hall”).
In regard to Claims 1, 11, and 20, Hall discloses a method performed by at least one processor, the method comprising:
obtaining a plurality of videos of a body of a person, the plurality of videos including a first video of the person from a first perspective that is captured by a first camera during a time period, and a second video of the person from a second perspective, different from the first perspective, that is captured by a second camera during the time period;
(see, e.g., F5A, 505);
estimating a three dimensional (3D) pose of the person based on the plurality of
videos without depending on any marker on the person, the estimating comprising obtaining a set of 3D body joints;
	(see, e.g., F5A, 525);

obtaining an animation of motion of the set of 3D body joints that corresponds to
motion of the person during the time period;
	(see, e.g., F5A, 530);
performing an analysis of the motion of the set of 3D body joints; and
(see, e.g., F5B, 545, 550, 560);
indicating a rehabilitation evaluation result of the analysis or a rehabilitation training suggestion, based on the analysis, via a display or a speaker
(see, e.g., F5B, 565, 570, and 575; and, e.g., F6A, 6B, and 9S).
In regard to Claims 2 and 12, Hall discloses these limitations.  See, e.g., F5B, 565, 570, and 575; and, e.g., F6A, 6B, and 9S.
In regard to Claims 3 and 13, Hall discloses these limitations.  See, e.g., F4C, 436, 438, and 440.
In regard to Claims 7-10 and 17-19, Hall discloses these limitations.  See, e.g., F2A and F2B.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hall.
In regard to Claims 4-6 and 14-16, Hall teaches providing various displays (see, e.g., F6A, 6B, 6C, and 6D), Hall also teaches capturing and analyzing video of the subject’s motions in real-time (see, e.g., 51, 77, and 123), Hall also teaches screenshots that together provide an animation of said video as well as of the skeletal framework overlay (“3D body joints) (see, e.g., F9A-9R);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Specifically, it would have been obvious to have combined the teachings of Hall and provided displays of animations of the subject’s motion in real-time side-by-side with the skeletal framework overlay, to provide feedback to the subject at to his/her movements.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715